    Case 1:19-cv-00977-ADA Document 160 Filed 05/12/20 Page 1 of 5




                     IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF TEXAS
                                AUSTIN DIVISION




VLSI TECHNOLOGY LLC,
               Plaintiff,
                                                    Lead Case: 1:19-cv-977-ADA

       v.                                           (Consolidated with Nos. 6:19-cv-254-
                                                    ADA, 6:19-cv-255-ADA, 6:19-cv-256-
                                                    ADA)
INTEL CORPORATION,
               Defendant.




     SECOND JOINT MOTION TO AMEND AGREED SCHEDULING ORDER

       Plaintiff VLSI Technology LLC (“VLSI”) and Defendant Intel Corporation (“Intel”)

(collectively the “parties”) file this Second Joint Motion to Amend Agreed Scheduling Order

and show:

       1.      The First Amended Scheduling Order (Dkt No. 115) entered by the Court in

the above-referenced actions set May 22, 2020 as the close of fact discovery and October 5,

2020 as the Anticipated Start of Jury Selection/Trial(s), among other dates. For good cause

shown below, the parties seek to extend the close of fact discovery and all subsequent dates

such that the close of fact discovery occurs on July 17, 2020 and the Anticipated Start of Jury

Selection/Trial(s) occurs on November 16, 2020.

       2.      As a result of public-health orders issued in response to COVID-19, the parties’

ability to access Intel’s production of source code and other material requiring in-person

review in Los Angeles pursuant the Agreed Protective Order (Dkt. No. 75) was interrupted on
      Case 1:19-cv-00977-ADA Document 160 Filed 05/12/20 Page 2 of 5




approximately March 20, 2020, and continues to be on hold today. Intel expects that source

code will once again be available for review by the parties’ outside counsel, consultants, and

experts on or about May 15, 2020.

          3.          To accommodate the anticipated approximately two-month interruption in

access to those materials, and with the expectation that the source code and other material will

again be adequately available on or about May 15, 2020, the parties have agreed to an

adjustment of the case schedule as reflected in the attached proposed Second Amended

Agreed Scheduling Order.


          PREMISES CONSIDERED, VLSI and Intel request the Court to grant this Second

Joint Motion to Amend Agreed Scheduling Order and to enter the attached proposed Second

Amended Agreed Scheduling Order in the form submitted herewith, and for such other and

further relief as the Court deems suitable and just.




 2nd Joint Motion to Amend Agreed Scheduling Order   -2-
     Case 1:19-cv-00977-ADA Document 160 Filed 05/12/20 Page 3 of 5




         Dated: May 12, 2020

                                                    Respectfully submitted,

                                                    /s/ Andy Tindel
                                                    J. Mark Mann (Texas Bar No. 12926150)
                                                    mark@themannfirm.com
                                                    G. Blake Thompson (Texas Bar No. 24042033)
                                                    blake@themannfirm.com
                                                    MANN | TINDEL | THOMPSON
                                                    300 W. Main Street
                                                    Henderson, TX 75652
                                                    Telephone: (903) 657-8540
                                                    Facsimile: (903) 657-6003

                                                    Andy Tindel (Texas Bar No. 20054500)
                                                    atindel@andytindel.com
                                                    MANN | TINDEL | THOMPSON
                                                    112 E. Line Street, Suite 304
                                                    Tyler, Texas 75702
                                                    Telephone: (903) 596-0900
                                                    Facsimile: (903) 596-0909

                                                    Craig D. Cherry (Texas Bar No. 24012419)
                                                    ccherry@haleyolson.com
                                                    HALEY & OLSON, P.C.
                                                    100 N. Ritchie Road, Suite 200
                                                    Waco, Texas 76701
                                                    Telephone: (254) 776-3336
                                                    Facsimile: (254) 776-6823

                                                    Morgan Chu (pro hac vice)
                                                    Benjamin W. Hattenbach (pro hac vice)
                                                    Iian D. Jablon (pro hac vice)
                                                    Keith Orso (pro hac vice)
                                                    Christopher Abernethy (pro hac vice)
                                                    Amy E. Proctor (pro hac vice)
                                                    Dominik Slusarczyk (pro hac vice)
                                                    Charlotte J. Wen (pro hac vice)
                                                    Brian Weissenberg (pro hac vice)
                                                    Benjamin Monnin (pro hac vice)
                                                    Jordan Nafekh (pro hac vice)
                                                    IRELL & MANELLA LLP
                                                    1800 Avenue of the Stars, Suite 900
                                                    Los Angeles, California 90067
                                                    Telephone: (310) 277-1010
                                                    Facsimile: (310) 203-7199

2nd Joint Motion to Amend Agreed Scheduling Order   -3-
     Case 1:19-cv-00977-ADA Document 160 Filed 05/12/20 Page 4 of 5




                                                    mchu@irell.com
                                                    bhattenbach@irell.com
                                                    ijablon@irell.com
                                                    korso@irell.com
                                                    cabernethy@irell.com
                                                    aproctor@irell.com
                                                    dslusarczyk@irell.com
                                                    cwen@irell.com
                                                    bweissenberg@irell.com
                                                    bmonnin@irell.com
                                                    jnafekh@irell.com

                                                    Michael H. Strub, Jr. (pro hac vice)
                                                    Babak Redjaian (pro hac vice)
                                                    IRELL & MANELLA LLP
                                                    840 Newport Center Drive, Suite 400
                                                    Newport Beach, California 92660
                                                    Telephone: (949) 760-0991
                                                    Facsimile: (949) 760-5200
                                                    mstrub@irell.com
                                                    bredjaian@irell.com

                                                    Attorneys for VLSI Technology LLC

                                                    /s/ J. Stephen Ravel
                                                    J. Stephen Ravel
                                                    Texas State Bar No. 16584975
                                                    Sven Stricker
                                                    Texas State Bar No. 24110418
                                                    KELLY HART & HALLMAN LLP
                                                    303 Colorado, Suite 2000
                                                    Austin, Texas 78701
                                                    Tel: (512) 495-6429
                                                    Email: steve.ravel@kellyhart.com
                                                    Email: sven.stricker@kellyhart.com

                                                    James E. Wren
                                                    Texas State Bar No. 22018200
                                                    1 Bear Place, Unit 97288
                                                    Waco, Texas 76798
                                                    Tel: (254) 710-7670
                                                    Email: james.wren@baylor.edu



                                                    William F. Lee (pro hac vice)
                                                    Louis W. Tompros (pro hac vice)
                                                    Kate Saxton (pro hac vice)

2nd Joint Motion to Amend Agreed Scheduling Order   -4-
      Case 1:19-cv-00977-ADA Document 160 Filed 05/12/20 Page 5 of 5




                                                       WILMER CUTLER PICKERING HALE
                                                       & DORR LLP
                                                       60 State Street
                                                       Boston, Massachusetts 02109
                                                       Tel: (617) 526-6000
                                                       Email: william.lee@wilmerhale.com
                                                       Email: louis.tompros@wilmerhale.com
                                                       Email: kate.saxton@wilmerhale.com

                                                       Gregory H. Lantier (pro hac vice)
                                                       Amanda L. Major (pro hac vice)
                                                       WILMER CUTLER PICKERING HALE
                                                       & DORR LLP
                                                       1875 Pennsylvania Avenue
                                                       Washington DC 20006
                                                       Tel: (202) 663-6000
                                                       Email: gregory.lantier@wilmerhale.com
                                                       Email: amanda.major@wilmerhale.com

                                                       Attorneys for Intel Corporation




                                             CERTIFICATE OF SERVICE
          A true and correct copy of the foregoing instrument was served or delivered

electronically via U.S. District Court [LIVE] — Document Filing System, to all counsel of

record, on May 12, 2020.

                                                       /s/ Andy Tindel
                                                           Andy Tindel




 2nd Joint Motion to Amend Agreed Scheduling Order    -5-
